     Case 2:20-cv-08049-JGB-KS Document 4 Filed 09/09/20 Page 1 of 1 Page ID #:8




 1                                                                    JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     STEVEN VARGAS,                    ) NO. CV 20-8049-JGB (KS)
11                                     )
                     Plaintiff,
12                                     )
             v.                        ) JUDGMENT
13                                     )
14   WARDEN,                           )
                                       )
15                   Defendant.        )
16   _________________________________ )
17
18        Pursuant to the Court’s Order,
19
20        IT IS ADJUDGED that the above-captioned case is dismissed without prejudice.
21
22   DATED: September 9, 2020
23                                                 __________________________
24                                                          JESUS G. BERNAL
                                                    UNITED STATES DISTRICT JUDGE
25
26
27
28

                                               1
